DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE of 6 July 2022 is entered.
Applicants’ amendment of 28 June 2022 has been previously entered under 37 C.F.R. 1.312. 
	Claims 10, 16, 18-20, and 22-41 have been canceled. Claims 1-9, 11-15, 17, 21, and 42-44 are pending and are being examined on the merits.
	The election requirement of 21 March 2019 has been previously withdrawn. 
	The IDS of 6 July 2022 is entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 July 2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-15, 17, 21, and 42-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17and 21 of copending Application No. 17/855,222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘222 claims overlapping compositions and methods of use.
The ‘222 application claims a combination of an antibacterial agent and a delivery agent of formula I (see e.g. claim 1). The ‘222 application further claims that the dendrimer portion of the combination is of formulas A to F (see e.g. claim 10). This anticipates claim 1.
With respect to claims 2-5, the ‘222 application claims the same antibacterial agents (see e.g. claims 2-5).
With respect to claims 6-8, the ’222 application claims the same functional groups (see e.g. claims 6-9).
With respect to claim 9, the ‘222 application claims overlapping formulae II to IX (see e.g. claim 9). 
With respect to claim 11, the ‘222 application claims the same compounds (see e.g. claim 11).
With respect to claim 12, the ‘222 application claims covalent bonding (see e.g. claim 12).
With respect to claims 13-15, the ‘222 application claims the same antibacterial agents (see e.g. claims 13-15).
With respect to claim 17, the ‘222 application claims pharmaceutical formulations (see e.g. claim 17).
With respect to claim 21, the ‘222 application claims treatment of bacterial infections (see e.g. claim 21). This is a genus encompassing claim 21 which ordinarily would not anticipate claim 21. However, the Federal Circuit has found that lack of an explicit claim to a method of use does not preclude a double patenting rejection if an identical use to an identical composition is disclosed in the reference patent:
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
The ‘222 application discloses the same compounds and their use for the specific bacterial infections (see e.g. Examples 9-10).
With respect to claims 42 and 43, the ‘222 application claims n being 2 to 20 (see e.g. claims 1 and 9).
With respect to claim 44, the ‘222 application claims L2 being a C1-6 alkyl chain (see e.g. claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As the ‘222 application and the instant application share the same effective filing date and a two-way rejection can be made for nonstatutory double patenting, to overcome this rejection the Applicants must either distinguish the claims for one another or file terminal disclaimers in both Applications. See MPEP 1490 VI. D. 2. (b)

Allowable Subject Matter
Claims 1-9, 11-15, 17, 21, and 42-44 are allowable once the rejection for nonstatutory double patenting is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As indicated in the Advisory Action of 27 April 2021, the claimed dendrimer-based conjugates are free of the prior art. The closest prior art (Tschiche et al. J. Mat. Chem. B: Materials for Biol. and Med. 2:2153-2167 as previously cited) teaches G1-ester-DAPMA particles that can carry siRNA, but fails to teach or suggest that the dendrimer contained therein should be utilized as a delivery agent for an antibacterial agent. The previously cited Patenge et al. Molecular Therapy- Nucleic Acids 2:e132 teaches a antibacterial agent coupled to a delivery agent in the form of an antisense-peptide nucleic acid targeting gyrA bound HIV-1 Tat, which no longer reads upon the instant claims after the amendment to claim 1. No other art teaches or suggests using such dendrimers combined with antibacterial agents. The claims are novel and unobvious once the NSDP rejection is overcome.
As the rejoined method uses the same conjugates, they are also novel and unobvious, and otherwise meets the requirements of 35 U.S.C. 101 and 112 once the NDSP rejection is overcome.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658